DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abramowitz (US 6,174,281) in view of Bullard (US 5,643,221).
Regarding claim 1, Abramowitz discloses a laryngeal access system, comprising: a laryngeal blade 4 with a proximal portion and a distal portion (fig 4); wherein the laryngeal blade ha a hollow interior 16/18 defined by a circumferential wall extending from the proximal portion to the distal portion of the blade (fig 5), and wherein the laryngeal blade has a side-loading channel defined by the circumferential wall from a proximal end of the blade to a distal end of the blade, the side-loading channel beign configured to receive an object into the hollow interior (fig 5, where there is no wall present between 16/18); an articulating member 46/46’ extending from the distal portion of the blade (fig 4); and an actuator (either of 48/56) provided at the proximal portion of the blade and coupled to the articulating member, wherein the actuator is configured to move the articulating member from a first position, in which the articulating member has a first longitudinal axis, to a second position, in which the articulating member extends at an angle relative to the first longitudinal axis (Col.4 ll 1-7).  
Abramowitz has an imaging device in the form of a light 22.
While Abramowitz substantially discloses the invention as claimed, it does not disclose an imaging device disposed at a distal end of the articulating member. 
Bullard discloses an analogous laryngeal access system (fig 1B) which has an articulating section 46 at the distal end of blade 14 (Col.6 ll 49-54). The articulating section 46 has four channels similar to 22 (Col.6 ll 54-56) which includes a viewing device 30 including a fiber optic image bundle 27 to allow an operator to view the area proximate the distal end of the blade section (Col.4 ll 13-19). The fiber optic image bundle 27 is disposed at a distal end of the articulating member (fig 3B).
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Abramowitz with an imaging device disposed at a distal end of the articulating member as taught by Bullard to allow an operator to view the area proximate the distal end of the blade section.
Regarding claim 2, wherein the actuator is configured to move the articulating member from the first position to the second position in response to application of pressure (Col.4 ll 6-14) to the actuator.
Regarding claim 3, wherein the actuator is configured to move the articulating member in response to linear displacement of the actuator (figs 1 and 2).
Regarding claim 4, wherein the actuator is configured to move the articulating member in response to rotational movement of the actuator (figs 1 and 2).  
Regarding claim 5, wherein the actuator 56 is coupled to the articulating member 46’ via a wire 48.  
Regarding claim 10, wherein a portion of the laryngeal blade proximal to the distal end of the blade is substantially flexible such that it bends when the articulating member is moved to a second position (figs 1 and 2). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 9 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abramowitz (US 6,174,281) and Bullard (US 5,643,221) in view of Gunday et al (US 2014/0275778).
Regarding claims 7 and 9, while Abramowitz and Bullard substantially disclose the invention as claimed, they do not disclose said imaging device comprises a CMOS sensor or a CCD sensor. 
Bullard discloses the viewing device can include a television camera (Col.4 ll 20 and 21).
Gunday discloses an imaging device which comprises at least one of a CMOS device and a CCD device (¶56, both are disclosed), and further wherein said imaging device comprises at least one illumination device generating light for illuminating surrounding tissue (¶57). 
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Abramowitz and Bullard such that said imaging device comprises at least one of a CMOS device and a CCD device, and wherein said imaging device comprises at least one illumination device generating light for illuminating surrounding tissue as taught by Gunday to allow a user to confirm proper placement. 
Regarding claim 22, while Abramowitz substantially discloses the invention as claimed, it does not disclose the at least one illumination device comprises a plurality of illumination devices. Gunday discloses the illumination device can be a plurality (such as four - ¶57). It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Abramowitz such that the at least one illumination device comprises a plurality of illumination devices as taught by Gunday to allow for better illumination.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abramowitz (US 6,174,281) and Bullard (US 5,643,221) in view of Beran (US 4,114,626).
Regarding claim 11, while Abramowitz substantially discloses the invention as claimed, it does not disclose wherein at least a portion of the laryngeal blade is substantially transparent to allow for imaging of surrounding tissue through the blade. Abramowitz discloses an illuminating bulb 22. Beran discloses an intubation set which is transparent to allow for imaging of surrounding tissue through the blade (Col.7 ll 29 and 30, fig 11). It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Abramowitz such that at least a portion of the laryngeal blade is substantially transparent to allow for imaging of surrounding tissue through the blade as taught by Beran and in order to allow for light from the illuminating bulb to reach over a greater area.
Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abramowitz (US 6,174,281) and Bullard (US 5,643,221) in view of Kullik (US 5,763,792).
Regarding claims 14 and 15, while Abramowitz substantially discloses the invention as claimed, it does not disclose wherein the laryngeal blade comprises at least one sensor positioned thereon, nor wherein the at least one sensor comprises at least one of a pulse oximetry sensor, a blood pressure sensor, a temperature sensor, a flow sensor and a biofilm sensor. Kullik discloses using a respiratory flow sensor to perform an accurate assessment of the respiratory flow (Col.3 ll 7-13). It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Abramowitz with a flow sensor as taught by Kullik to perform an accurate assessment of the respiratory flow to allow a healthcare professional to develop an appropriate regimen. 
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abramowitz (US 6,174,281) and Bullard (US 5,643,221) in view of LaBombard (US 4,817,598).
Regarding claim 16, while Abramowitz substantially discloses the invention as claimed, it does not disclose an endotracheal tube configured to be removably received in the hollow interior via the side-loading channel, the endotracheal having a lumen. LaBombard discloses using a removable inner cannula/endotracheal tube accommodated within an inner channel and having a lumen, so that the inner cannula may be removed when it is occluded by mucus or phlegm (Col.1 ll 10-18). It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Abramowitz with an endotracheal tube configured to be removably received in the hollow interior via the side-loading channel, the endotracheal having a lumen as taught by LaBombard to allow for removal of the endotracheal tube for cleaning if it becomes occluded.
Claims 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abramowitz (US 6,174,281) and Bullard (US 5,643,221) in view of LaBombard (US 4,817,598) and Gunday et al (US 2014/0275778).
Regarding claims 17 and 18, while Abramowitz substantially discloses the invention as claimed, it does not disclose wherein the endotracheal tube comprises an inflatable balloon positioned adjacent a distal end of the endotracheal tube and a fluid source coupled to the inflatable balloon via an inflation lumen defined by the endotracheal tube. It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify the endotracheal tube of LaBombard to comprise an inflatable balloon positioned adjacent a distal end of the endotracheal tube and a fluid source coupled to the inflatable balloon via an inflation lumen defined by the endotracheal tube as taught by Gunday to assist in anchoring the endotracheal tube.
Terminal Disclaimer
The terminal disclaimer filed on 10/11/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,588,502 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The examiner did not find a teaching or suggestion for modifying the closest art such that the circumferential wall includes at least one protrusion extending into the side-loading channel, the at least one protrusion configured to grip the object received in the side-loading channel. While close art Corazzelli (US 4,360,008) shows protrusions 40 and 72 extending into the side-loading channel, it beyond reasonable interpretation to claim that the protrusions are configured to grip the object received in the side-loading channel. Even if it was a reasonable interpretation, there is no reason to modify Abramowitz with said protrusions as the protrusions are part of the housing for the lights of Corazzelli. Abramowitz already has a light and handle it differently with no reason to modify its arrangement as taught by Corazzelli. 
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The examiner did not find a teaching or suggestion for modifying the closest art with a collar that connects the articulating member to the distal portion of the laryngeal blade. While close art Bullard has a collar 46 that performs as claimed (figs 3B and 4B), the collar is used seal the area between the blade and articulating member and thus there is no reason to add the collar to Abramowitz as the collar would have to be left open on one side, destroying the collar’s function (if it was not left open on the side, it would destroy the function of primary reference Abramowitz).
Response to Arguments
Applicant has overcome the 112 and double patenting rejections. 
Applicant has overcome the 102 rejection.
Applicant's remaining arguments filed 10/11/2022 have been fully considered but they are not persuasive. 
While the rejection has been changed to most closely approximate what Applicant intends, the amendment would not overcome an interpretation under Abramowitz in view of Gunday (without Bullard). The device of Gunday is capable of being located within the device of Abramowitz and extending distally therefrom as well, such that the imaging device of Gunday is capable of being disposed at a distal end of the articulating member.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY JAMES OSINSKI whose telephone number is (571)270-3640.  The examiner can normally be reached on Monday to Thursday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRADLEY J OSINSKI/Primary Examiner, Art Unit 3783